UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-13521 HYPERCOM CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-0828608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8888 East Raintree Drive, Suite 300 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (480) 642-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ √ ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ √ ] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ √ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 3, 2010 Common Stock, $0.001 par value per share 55,389,893shares HYPERCOM CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Unaudited Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 1 Unaudited Consolidated Statements of Operations – Three and nine months ended September 30, 2010 and 2009 2 Unaudited Consolidated Statements of Cash Flows –Nine months ended September 30, 2010 and 2009 3 Notes to the Consolidated Financial Statements, September 30, 2010 (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 29 Signatures 30 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. HYPERCOM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Dollars in thousands, except share data ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,325 and $3,240, respectively Current portion of net investment in sales-type leases Inventories Prepaid expenses and other current assets Deferred income taxes Prepaid taxes Current portion of assets held for sale Total current assets Property, plant and equipment, net Net investment in sales-type leases Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued sales and other taxes Product warranty liabilities Restructuring liabilities Accrued other liabilities Deferred revenue Deferred tax liabilities 23 22 Income taxes payable Current portion of liabilities held for sale Total current liabilities Deferred tax liabilities Long term debt, net of discount Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $0.001 par value; 100,000,000 shares authorized; authorized; 55,270,132 and 54,622,360 shares outstanding at September 30, 2010 and December 31, 2009, respectively 59 58 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 3,196,353 and 3,162,248 shares (at cost) at September 30, 2010 and December 31, 2009, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Dollars in thousands, except share data Net revenue: Products $ Services Total net revenue Costs of revenue: Products Services Amortization of purchased intangible assets Total costs of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of purchased intangible assets Gain on sale of real property ) — ) — Total operating expenses Income from operations Interest income 15 61 Interest expense ) Foreign currency gain (loss) Other income 35 78 Income (loss) before income taxes and discontinued operations 33 ) Benefit (provision) for income taxes ) ) ) Income (loss) before discontinued operations ) Income (loss) from discontinued operations ) ) ) Net income (loss) $ ) Basic income (loss) per share: Income (loss) before discontinued operations $ ) Income (loss) from discontinued operations ) — ) Basic income (loss) per share $ ) Diluted income (loss) per share: Income (loss) before discontinued operations $ ) Income (loss) from discontinued operations — $ — ) Diluted income (loss) per share $ ) Shares used in computing net income (loss) per common share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 2 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Dollars in thousands Cash flows from continuing operations: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of purchased intangibles Interest conversion to debt Amortization of debt issuance costs 96 96 Amortization of discount on notes payable Provision for doubtful accounts Provision for excess and obsolete inventory Provision for warranty and other product charges Foreign currency losses (gains) 48 ) Gain on sale of real property ) — Non-cash stock-based compensation Non-cash write-off of intangibles and other assets Deferred income tax benefit ) ) Changes in operating assets and liabilities, net ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from the sale of business — Deposit received on pending sale of real property — Proceeds from the sale of a majority interest in a business — Cash paid for acquisitions, net of cash acquired ) ) Software development costs capitalized ) ) Purchase of short-term investments — ) Proceeds from the sale or maturity of short-term investments — Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on revolving line of credit — Repayment of bank notes payable ) ) Purchase of treasury stock ) — Proceeds from issuance of common stock Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash from continuing operations ) Net cash provided by operating activities from discontinued operations 19 Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of Contents HYPERCOM CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (Unaudited) 1. Basis of Presentation The consolidated financial statements include the accounts of Hypercom Corporation and its wholly-owned subsidiaries (“Hypercom”, the “Company”, “we”, “us”, “our”, or “our business”). The Company owns 100% of the outstanding stock of all of its subsidiaries with the exception of one subsidiary in Thailand. For this subsidiary, the Company owns a controlling interest and certain nominee shareholders own the remaining shares. The Company is in the process of acquiring the remaining shares from the nominee shareholders.All of the Company’s subsidiaries are included in the consolidated financial statements and all significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying interim consolidated financial statements have been prepared in conformity with United States generally accepted accounting principles (“GAAP”), consistent in all material respects with those applied in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009. The financial information is unaudited but reflects all adjustments, consisting only of normal recurring accruals, which are, in the opinion of the Company’s management, necessary to a fair statement of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009 from which the December31, 2009 balance sheet amounts herein were derived. Certain prior period amounts have been reclassified to conform to the current period presentation. The Company has evaluated subsequent events through the date these consolidated financial statements were filed. No additional material subsequent events have occurred since September 30, 2010 that require recognition or disclosure in the Company’s current period consolidated financial statements. Impact of Recently Issued Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June 15, 2010, modify the criteria for recognizing revenue in multiple element arrangements and the scope of what constitutes a non-software deliverable. The Company will adopt this guidance on January 1, 2011, and adoption is not expected to have a material impact on the Company’s results of operations or financial condition. In March2010, the FASB reached a consensus to issue an amendment to the accounting for revenue arrangements under which a vendor satisfies its performance obligations to a customer over a period of time, when the deliverable or unit of accounting is not within the scope of other authoritative literature, and when the arrangement consideration is contingent upon the achievement of a milestone. The amendment defines a milestone and clarifies whether an entity may recognize consideration earned from the achievement of a milestone in the period in which the milestone is achieved. This amendment is effective for fiscal years beginning on or after June15, 2010, with early adoption permitted. The amendment may be applied retrospectively to all arrangements or prospectively for milestones achieved after the effective date. The Company will adopt this guidance on January 1, 2011, and adoption is not expected to have a material impact on the Company’s results of operations or financial condition. In January2010, the FASB issued new guidance for additional disclosures regarding fair value measurements and also clarified certain existing disclosure requirements. Under the new guidance, the Company is required to: (1)disclose separately the amounts of significant transfers between Level 1 and Level 2 of the fair value hierarchy, (2)disclose activity in Level 3 fair value measurements including transfers into and out of Level 3 and the reasons for such transfers, and (3)present separately in its reconciliation of recurring Level 3 measurements information about purchases, sales, issuances and settlements on a gross basis. This guidance does not change any accounting requirements, but is expected to have a significant effect on the disclosures of entities that measure assets and liabilities at fair value. These amendments became effective for the Company’s fiscal quarter ending June 30, 2010, except for the requirements described in item (3)above, which will be effective for the Company’s fiscal year beginning January1, 2011. The Company’s adoption of this guidance did not, and is not expected to, impact the Company’s consolidated results of operations or financial condition. - 4 - Table of Contents 2. Business Acquisitions and Other Sale of Majority Interest in HBNet, Inc. On February 17, 2010, the Company and The McDonnell Group formed a new venture, Phoenix Managed Networks, LLC (“PMN”), which equips payment processors, banks and retailers worldwide with highly reliable and cost-effective data communications services for transaction-based applications. In this transaction, an affiliate of The McDonnell Group contributed $1.0 million to PMN in consideration for which it received preferred membership interests in PMN representing 60% of PMN’s outstanding preferred interests. At the same time, the Company’s wholly owned subsidiary, Hypercom U.S.A., Inc. (“HYC USA”), contributed certain assets, including all of the outstanding membership interests of HYC USA’s wholly owned subsidiary, HBNet, Inc. (“HBNet”), to PMN in consideration for which HYC USA received preferred membership interests in PMN representing the remaining 40% of PMN’s outstanding preferred interests and $1.0 million in cash. For accounting purposes, the Company treated this transaction as a sale of 60% of its interest in HBNet to The McDonnell Group in exchange for $1.0 million, and a contribution of its other 40% interest in HBNet to PMN in exchange for a 40% interest in PMN. As a result, the Company recorded a gain of $0.7 million during the nine months ended September 30, 2010 from the sale of the 60% interest in HBNet. The excess of the cash received over the gain recorded ($0.3 million) was applied to reduce the net book value of the Company’s remaining investment in HBNet to $0.2 million, which was then exchanged for the Company’s 40% equity investment in PMN. The investment in PMN is included in other long-term assets in the Company’s consolidated balance sheet as of September 30, 2010, and is accounted for under the equity method of accounting. Thales e-Transactions On December 18, 2009, the Company agreed to settle amounts owed under the Thales e-Transactions (“TeT”) acquisition agreement for a cash payment of approximately $4.1 million. The Company included $3.1 million as part of the purchase price and $1.0 million of professional fees for accounting and tax services provided to Thales SA had been expensed as incurred in 2008.On December 28, 2009, the Company paid $2.1 million of the settlement amount and the remaining $2.0 million was paid on January 8, 2010. 3.Intangible Assets and Goodwill Intangible assets consist of the following at September 30, 2010 and December 31, 2009 (dollars in thousands): September 30, 2010 December 31, 2009 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net Capitalized software $ $ ) $ $ $ ) $ Customer and supplier relationships ) ) Unpatented technology ) — ) Trademarks, trade names ) ) Service know-how ) ) Other ) 10 ) 34 $ $ ) $ $ $ ) $ The Company capitalizes certain internal and external expenses related to developing computer software used in products the Company sells.Costs incurred prior to the establishment of technological feasibility are charged to research and development (“R&D”) expense.The increase in capitalized software is primarily related to R&D work for the planned next generation of network equipment products. - 5 - Table of Contents Amortization expense related to intangible assets used in continuing operations was $5.9 million and $7.1 million for the nine months ended September 30, 2010 and 2009, respectively. Based on the intangible assets recorded at September 30, 2010 and assuming no subsequent impairment of the underlying assets or changes in foreign currency rates, the annual amortization expense for each period is expected to be as follows: $1.8 million for the remainder of 2010, $6.5 million for 2011, $6.5 million for 2012, $5.6 million for 2013 and $5.6 million for 2014. Activity related to goodwill consisted of the following for the nine-month period ended September 30, 2010 (dollars in thousands): Balance at beginning of the year $ Currency translation adjustment ) Balance, end of period $ 4.Restructuring and Other Charges 2009 Restructuring In 2009 and 2010, the Company incurred employee severance and benefits-related charges as a result of the following initiatives: · Reorganization of the Company’s services businesses in Australia and Brazil; · Consolidation of the Company’s United Kingdom operations in the Salisbury facility, resulting in the closing of the Woking facility; · Reorganization of the Company’s operations in its Asia-Pacific segment; · Reorganization of the Company’s management team in the Company’s offices in Arizona, Mexico and the Caribbean; and · Reorganization of the Company’s R&D activities in Europe. As a result of these actions the Company incurred charges of $0.3 million and $1.0 million during the three- and nine-month periods ended September 30, 2010. The $0.3 million recorded during the three months ended September 30, 2010 was recorded in operating expenses.Of the $1.0 million recorded during the nine months ended September 30, 2010, $0.3 million was recorded to cost of revenue and $0.7 million was recorded in operating expenses. Of the $0.3 million incurred charges during the three months ended September 30, 2010, $0.1 million was recorded in the Asia-Pacific segment, $0.1 million in the Americas and $0.1 million in Shared Cost Centers. Of the $1.0 million charges incurred during the nine months ended September 30, 2010, $0.4 million was recorded in the Asia-Pacific segment, $0.4 million in the Americas and $0.2 million in Shared Cost Centers. The following table summarizes these charges and activities during the nine-month periods ended September 30, 2010 and 2009 (dollars in thousands): Balance at December 31, Additions Cash Payments Balance at September 30, Severance and other termination benefits $ $ $ ) $ Total $ $ $ ) $ - 6 - Table of Contents The Company expects to pay the amounts accrued in 2010 and the Company also expects to incur additional restructuring charges of approximately $0.5 million during the remainder of 2010. The amounts recorded, the timing of the payments and the additional restructuring charges the Company expects to incur are subject to change based on the negotiation of severance with employees and related work groups. Thales e-Transactions Restructuring On April1, 2008, the Company completed the acquisition of TeT and began formulating a restructuring plan. At the acquisition date, the Company accrued into the purchase price allocation restructuring costs related to reduction in workforce and future facilities lease obligations of approximately $9.1 million as part of its restructuring plan. Activities related to the TeT acquisition restructuring plan are as follows (dollars in thousands): Balance at December 31, Additions Cash Payments Currency Translation Adjustment Balance at September 30, Severance and other termination benefits $ $
